607 N.W.2d 425 (1999)
239 Mich. App. 190
William C. KITCHEN, Kitchen Farms, Inc., and Kitchen Farms, Plaintiffs-Appellants,
v.
Robert W. KITCHEN and Harriet Ann Kitchen, Defendants-Appellees.
Docket No. 212418.
Court of Appeals of Michigan.
Submitted December 8, 1999, at Grand Rapids.
Decided December 21, 1999, at 9:05 a.m.
Released for Publication March 22, 2000.
*426 Fraser Trebilcock Davis & Foster, P.C. (by Mark R. Fox and Graham K. Crabtree), Lansing, for the plaintiffs.
Miller, Canfield, Paddock and Stone, P.L.C. (by Michael J. Hodge and Sherry L. Katz-Crank), Lansing, for the defendants.
Before MURPHY, P.J., and HOOD and NEFF, JJ.
PER CURIAM.
Plaintiffs appeal as of right, challenging the trial court's order granting defendants' motion for summary disposition and thereby dismissing all counts in plaintiffs' supplemental complaint. Plaintiffs also challenge the trial court's decision awarding defendants their attorney fees and costs in the net amount of $69,719.40, as a sanction for plaintiffs' filing a frivolous complaint. We affirm.
The facts underlying this litigation are briefly set forth in our earlier decision in Kitchen v. Kitchen, 231 Mich.App. 15, 16-17, 585 N.W.2d 47 (1998):
Plaintiff William Kitchen and defendant Robert Kitchen are brothers who were partners in Kitchen Farms, a Michigan partnership that owned real property and conducted a farming business. Each brother was also a fifty percent shareholder in Kitchen Farms, Inc., a Michigan corporation. On June 12, 1995, William Kitchen brought this action seeking the dissolution of the partnership and the corporation. Pursuant to an agreement between them, the brothers bid against each other to purchase the other's share in the farming business. William was the high bidder, and therefore purchased Robert's share of the business. Defendants refused to allow plaintiffs to use irrigation equipment that ran over defendants' property, which abutted the Kitchen Farms property. Plaintiffs' [sic] subsequently filed a supplemental complaint alleging that they should be entitled to use the irrigation equipment. Plaintiffs based their claim on the alternative theories of prescriptive easement, permanent license, and estoppel.
In the prior appeal in this matter, this Court affirmed the trial court's order granting plaintiffs' motion to strike defendants' motion for summary disposition because defendants had improperly attached to the motion a copy of plaintiffs' mediation summary, contrary to MCR 2.403(J). After the matter was remanded, defendants refiled their motion for summary disposition. The original trial judge, Philip E. Rodgers, Jr., recused himself from hearing the motion because he had previously viewed the mediation summary attached to defendants' first motion and wished to avoid any appearance of impropriety. The second motion was heard by Judge Thomas G. Power, who granted the motion with regard to each of the three counts in plaintiffs' supplemental complaint. The case was then returned to Judge Rodgers, who granted defendants' motion for sanctions on the basis of his determination that plaintiffs' lawsuit was frivolous, because the causes of action alleged had no basis in law or fact. Following an evidentiary hearing, the court awarded defendants as sanctions their attorney fees and costs in the net amount of $69,719.40.
Plaintiffs first claim that the trial court erred in granting defendants' motion for summary disposition. We disagree. This Court reviews a decision on a motion for summary disposition de novo. Spiek v. Dep't of Transportation, 456 Mich. 331, 337, 572 N.W.2d 201 (1998). Although the trial court did not explicitly state under *427 which subrule of MCR 2.116(C) summary disposition was granted, because the court looked beyond the pleadings when granting the motion, it is clear that summary disposition was granted pursuant to MCR 2.116(C)(10). A motion under MCR 2.116(C)(10) tests the factual support for a plaintiffs' claim. Spiek, supra. The court considers the affidavits, pleadings, depositions, admissions, and other documentary evidence submitted in the action to determine whether a genuine issue of any material fact exists to warrant a trial. Id. An appellate court must make all reasonable inferences in the nonmoving party's favor. Bertrand v. Alan Ford, Inc., 449 Mich. 606, 618, 537 N.W.2d 185 (1995).
Count one of plaintiffs' complaint alleged a prescriptive easement. Plaintiffs have abandoned their claim of prescriptive easement by not challenging the dismissal of this claim on appeal. In re JS & SM, 231 Mich.App. 92, 98, 585 N.W.2d 326 (1998). Counts two and three of plaintiffs' complaint alleged claims of a permanent license and estoppel. Plaintiffs have combined their arguments regarding these two claims on appeal, contending that sufficient evidence was presented to support their position that an irrevocable license was created when they made expenditures of capital in reasonable reliance on defendant Robert Kitchen's oral promise that an adjacent irrigation system could run over the northerly portion of his homestead property in perpetuity.
We find no merit to plaintiffs' position. It is now well settled in Michigan that an interest in land may not rest on an oral promise or estoppel. Bentley v. Cam, 362 Mich. 78, 84, 106 N.W.2d 528 (1960); McVannel v. Pure Oil Co., 262 Mich. 518, 526-527, 247 N.W. 735 (1933); Nowlin Lumber Co. v. Wilson, 119 Mich. 406, 411-412, 78 N.W. 338 (1899); Wood v. Michigan Air-Line Ry. Co., 90 Mich. 334, 339, 51 N.W. 263 (1892); Attorney General ex rel Dep't of Natural Resources v. Cheboygan Co. Bd. of Co. Rd. Comm'rs, 217 Mich.App. 83, 90, 550 N.W.2d 821 (1996). Thus, plaintiffs' reliance on past authority suggesting that the doctrine of equitable estoppel may be applicable under these circumstances is misplaced. See Morrill v. Mackman, 24 Mich. 279, 280-281, 9 Am.Rep. 124 (1872).
Plaintiffs' reliance on Yagiela v. Detroit Edison Co., 42 Mich.App. 77, 201 N.W.2d 359 (1972), is also misplaced. Although this Court in Yagiela stated that it was possible for the defendants to establish an irrevocable license, the decision in that case was predicated on the existence of a written right of way permit allowing the defendant to position its lines over the plaintiffs' property. Here, it is undisputed that there is no written document purporting to establish an irrevocable license. Similarly, plaintiffs may not rely on Forge v. Smith, 458 Mich. 198, 210-211, 580 N.W.2d 876 (1998), in support, of their argument that "a license may become irrevocable when coupled with an interest in property," because they have not demonstrated "an interest in a chattel personal located on the land with respect to which the license exists." Id. at 211, 580 N.W.2d 876 (emphasis in original). Likewise, in both Stevens v. City of Muskegon, 111 Mich. 72, 69 N.W. 227 (1896), and Hunter v. Slater, 331 Mich. 1, 49 N.W.2d 33 (1951), sufficient written evidence existed to establish a permanent license. We find it unnecessary to consider plaintiffs' cited cases from other jurisdictions because, as our Supreme Court stated in Nowlin Lumber, supra at 412, 78 N.W. 338, "[a]s our own cases settle this question, it is unnecessary to discuss at length cases from other States."
Accordingly, accepting as true plaintiffs' claim that an alleged oral promise was made, the trial court did not err in determining that plaintiffs were nevertheless foreclosed from prevailing under a theory of irrevocable license by estoppel as a matter of law. Therefore, summary disposition was properly granted. Bertrand, supra at 618, 537 N.W.2d 185.
Next, the trial court did not err in finding that plaintiffs' supplemental complaint was frivolous. Schadewald v. Brulé, *428 225 Mich.App. 26, 41, 570 N.W.2d 788 (1997); LaRose Market, Inc., v. Sylvan Center, Inc., 209 Mich.App. 201, 210, 530 N.W.2d 505 (1995); MCL 600.2591(3)(a); MSA 27A.2591(3)(a); MCR 2.114(D). The trial court's determination that plaintiffs' complaint was not well grounded in fact or law is not clearly erroneous. In re Pitre, 202 Mich.App. 241, 243-244, 508 N.W.2d 140 (1993); MCR 2.613(C).
Finally, the trial court did not abuse its discretion in its award of attorney fees and costs as sanctions for filing a frivolous complaint. Maryland Casualty Co. v. Allen, 221 Mich.App. 26, 32, 561 N.W.2d 103 (1997). The imposition of sanctions under MCR 2.114 is mandatory upon a finding that a pleading was signed in violation of the court rule. In re Forfeiture of Cash & Gambling Paraphernalia, 203 Mich.App. 69, 73, 512 N.W.2d 49 (1993). The record demonstrates that the trial court considered the guidelines set forth in Crawley v. Schick, 48 Mich.App. 728, 737, 211 N.W.2d 217 (1973), see also Morris v. Detroit, 189 Mich.App. 271, 278-279, 472 N.W.2d 43 (1991), and adequately responded to plaintiffs' objections. Adjustments were made in response to some of the concerns advanced by plaintiffs, and the court also awarded plaintiffs a setoff to compensate them for time spent in reviewing defendants' documentation. Plaintiffs failed to support their allegations that either the billing rates or number of hours were excessive with any documentary evidence. Accordingly, we conclude that plaintiffs have not demonstrated that the trial court's award of sanctions was grossly unfair or an abuse of the court's discretion. Maryland Casualty Co, supra at 32, 561 N.W.2d 103.
Affirmed.